                 Case 1:20-cr-00357-ELR-RDC Document 12 Filed 09/17/20 Page 1 of 3

                                           '                                                                          3     Pages
AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                  Page 1 of



                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                                                                           FILED IN OPEN COURT
                                                                                                                U.S.D.C. -Atlanta
                                                           Northern District of Georgia
                                                                                                                SEP 17 2020
                    United States of America                             )                                 JAMES N.~AN, Clerk         ..
                                   v.                                                                    By:
                                                                         )                                                 Deputy Clerk
                                                                         )        Case No. 1:20-CR-357
                NICHOLAS JOSEPH TINDALL                                  )
                                                                         )
                               Defendant

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:
                                                                                          Place




      on
                                                                        Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                               Case 1:20-cr-00357-ELR-RDC Document 12 Filed 09/17/20 Page 2 of 3


AO 199B (Rev. 12/11) Additional Conditions ofRelease                                                                                                                                                      Page ~ of _3_ Pages

                                                                           ADDITIONAL CONDITIONS OF RELEASE

         IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:


('/,.)       (6)       Thedefendanti~pl~cedintheJl':dY.~~\:\
                       Personororgamzat10n
                                                                                                                       l          o\~:~
                                                 ...-----\u-,E-~.L-!..!.(1_._~=-=:.::...i1-•-'-11...L!l"-'----''Af!_"----=~-"~c..L---'_
                       Address (only if above is an
                                                                                                                                  ......_L~--=---"=--r:L4-=--------"'----------------
                       organization)
              City and state                                                                                         Tel. No. --:--,---,---:-::-----,----,---:-:------=--
who agrees to (a) supervise the defendant, (b) use every effort to assure the defenda , s appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian's        y.

                                                                                                                                                                                                               9-\1-a-o      Date
( x ) (7) The defendant must:
                         submit to supervision by and report for supervision
         (   X     ) (a) to the                                                                                        ( x) U.S. Pretrial Services () U.S. Probation Office
                             telephone number                     404-215-1950                                  () No later than____                                ¥
                                                                                                                                                     Before leaving courthouse, --=o:.:.r_ _ _ _ _ __
         (   X )       (b) maintain or actively seek lawful and verifiable employment.
         (  . ) (c) continue or start an education program.
         (   X )(d) surrender any passport to your supervising officer by : _ _ _ _, and do not obtain nor possess a passport or other international
                    travel document, not obtain or possess a passport or other international travel document in your name, another name or on behalf of a
                    third party, including minor children.
         ( X ) (e) abide by the following restrictions on personal association, residence, or travel: Reside at address provided to Pretrial Services
                     and do not change your address or telephone number w/o written PTS pre- approval
         ( X ) (f) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                    including:     any and all co-defendants and/or unindicted co-conspirators

         ( )0          (g) get medical or psychiatric treatment:                                ( ) as directed by your supervising officers /,                                           ()                                            :t
                                                                                                                                                                                                                                                 1
                               l),'4&,1'8d          IJ\    l"r~I ps~c.lm~t. eveolr.cel-:u n11 /AS.V +l.tl\                                                't/z.$ 1-1'' a,.,I...          a,-,,/.,'Au..t    -(;l/11141 OA         ~TM/,,,T            ~
              ) (h) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers 11 t a ~
                     necessary.
           X ) (i) not possess a firearm, destructive device, other weapon, or ammunition, in your home, vehicle or place of employment, or uron your
                     person. All .f.,u,,.,,i, des.\u 1,,, cl,..-,n, 11 4'1 ~t.('O"),., 1 p,ot...         ,.,,,A_
                                                                                                            1
                                                                                                                                   '-"'''°'" ,.,.
                                                                                                                      r t , : ~ ,~ 5: OD,,.,. 'I {~ 2-0.          .en,..,
           X ) (j) not use alcohol (           ) at all ( x ) excessively.
           X ) (k) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless lawfully prescribed by a
                     licensed medical practitioner.
                 (1) submit to testing for a prohibited substance ifrequired by the pretrial services office or supervising officer. Testing may be used with random
                     frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                     substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
                     substance screening or testing.
              ) (m) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                     supervising officer.
         ( ). ) (n) participate in one of the following location restriction programs and comply with its requirements as directed.
                     ( 'i ) (i) Curfew. You are restricted to your residence every day (           ) from        _ _ _ _ _ _ to _ _ _ _ , or (             ) as
                                 directed by the pretrial services office or supervising officer; or
                          ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                 substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                 approved in advance by the pretrial services office or supervising officer; or
                          )(iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                 court appearances or other activities specifically approved by the court.
              ) (o) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                     requirements and instructions provided.
                     (    ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                            supervising officer.
         (   X (p) report within 72 hours to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                   )
                   arrests, questioning, or traffic stops.
         ( x ) (p) restrict travel to the Northern District of Georgia unless the supervising officer has approved travel in advance.
         ( • ) (r) -"'d,,.,t¼..-=el.t=--l---=.5"-'-l,=,l,.__1--'e-=l'-=h='""-~'-'-"'-~==--1-_,,.pr....,►
                                                                                                       =•_,,,,/,J'------,1-c:>'------_,j"-".\'-='t.'--"f~=u..'-'-=~~f>_T=-:S_IA.~~=r'--_,4'--'-'i~=---c..c1-.-=-➔f.c__l_~_.J.._c..,=---lf[,--=~=----i~­
         (         ) (s) --=i:-f:c'-'~""'--'-'{""=.a...=,l..'---"-'N-::.,.j\-";--.='------'C,"'-','--~&\,M="--'J...=f----=lu_..,_,,_~LZI~ - ' - - - - - - - - - - - - - - - - - - - - - -
         (         ) (t) - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                Case 1:20-cr-00357-ELR-RDC Document 12 Filed 09/17/20 Page 3 of 3

AO 199C (Rev. 09/08) Advice of Penalties'                                                                      Page   3       of   3    Pages

                                            ADVICE OF PENALTIES AND SANCTIONS

TO TIIE DEFENDANT:

YOU ARE ADVISED OF TIIE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                          Defendant's Signature


                                                       ~/fnQf'Maa, GeorJ;q
                                                                                            • City and State



                                               Directions to the United States Marshal

       The defendant is ORDERED released after processing.
       The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
       has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
       the appropriate judge at the time and place specified.


           °I }
              11/      ?.D
Date: ---t--;,1--'---+,~------


                                                                      OHN K. LARKINS 111, U.S. MAGISTRATE JUDGE
                                                                                          Printed name and title




                    DISTRIBUTION:      COURT     DEFENDANT       PRETRIAL SERVICE        U.S. ATTORNEY         U.S. MARSHAL
